DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the species of polymer prepared from acrylic acid and 2-hydroxyethyl methacrylate phosphate in the reply filed on 30 June 2021 is acknowledged.  The traversal is on the ground(s) that the pending claims are sufficiently related to examine without an undue search burden.  This is not found persuasive because there is such a burden, and for the reasons put forth in the restriction requirement (such as the different fields of search). The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (in particular, the elected species not having the property claimed, as shown in Table IV of the specification), there being no allowable generic or linking claim. Claims 5, 15, 21, and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20, 22, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All of the rejected claims further limit (and depend from) claim 14. Each refers to “the reactant” but this feature is not recited by the parent claim or the dependent claims, and thus there is insufficient antecedent basis for this limitation in the claim. It would appear that these instant claims may be attempting to further limit instant claim 15 (not 14), which does recite a reaction product which is formed from reactant components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mohammadi et al. (US Patent Application Publication 2016/0030328).
	Mohammadi et al. discloses water-absorbing polymers prepared from a phosphate-containing (meth)acrylic monomer and a monomer having a (meth)acrylic acid group (abstract). The polymer can be used in cosmetics so that the cosmetic provides optical effects on skin such as the blurring the appearance of skin imperfections and providing the visual appearance of smooth, homogeneously colored skin (paragraph [7]). Such imperfections include wrinkles (paragraph [5]).
	Mohammadi et al. disclosing preparing a cosmetic with such a polymer, and tests it for the ability to optically improve the appearance of skin by applying the cosmetic, drying the cosmetic, and evaluating the resultant film up to 24 hours later, at which time it provided homogeneous light coverage (paragraph [41]). Such a use on skin anticipates the method recited by independent instant claim 1.
	Instant claim 3 recites a limitation to the phosphate-containing monomer. The one used in the example cosmetic has a polyoxypropylene group, but it is unclear how many repeat units are in this group (and thus whether or not the monomer has from 3 to 60 carbon atoms in the side chain, as instantly recited). However, an alternative taught by Mohammadi et al. is an ethylene group, and this species does read upon the instantly recited structure. 
	Instant claim 4 further limits the acrylic acid monomer, and the example disclosed by Mohammadi et al. has methacrylic acid, which reads upon this limitation. This monomer also reads upon the limitation recited by instant claim 8.
	Instant claim 11 recites a limitation to the amount of the polymer in the cosmetic. And as the cosmetic was able to remain for 24 hours, it is necessarily present in an amount sufficient to be effective for less time, as instantly recited.
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. (US Patent Application Publication 2016/0030328) as applied to claim 1 above.
Instant claims 6 and 7 recite limitations to the amount of the phosphate-containing monomer present. Mohammadi et al. discloses the monomer is present in from 30 to 95 wt% of the polymer (claim 2) and this does not read upon the instantly recited ranges. However, it does overlap the ranges. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Claims 10, 14, 16-20, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. (US Patent Application Publication 2016/0030328) as applied to claim 1 above, and further in view of Nijakowski (US Patent Application Publication 2016/0089323).
	Instant claim 10 recites that the surface to which the cosmetic is applied is the face. While Mohammadi et al. discloses applying to skin, and treating skin imperfections such as wrinkles, Mohammadi et al. does not state which areas of skin are treated. Independent instant claim 14 also recites that the composition is applied to the face of a user.
	Nijakowski discloses skin smoothing cosmetic compositions, and within the context of such, states that wrinkles, in particular wrinkles on the face and around the eyes, are one of the most prevalent and undesirable signs of aging (abstract and paragraph [2]). Nijakowski further states that there continues to be a need for cosmetic compositions which can improve the appearance of skin (paragraph [6]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the cosmetic taught by Mohammadi et al. to treat skin imperfections such as wrinkles on the face of the user. There is a recognized need for this use, and further it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
	Instant claims 16-20, 22, and 26-27 further limit instant claim 14, but recite further limitations to elements not recited by independent claim 14. Further, these features appear to relate instead to the elements of independent instant claim 15, which is withdrawn. As such, these limitations are considered to be met intrinsically by the polymer prepared by Mohammadi et al. as it is prepared from monomeric reactants which appear to correspond to the monomeric reactants which would be used to prepare the polymer recited by instant claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612